Citation Nr: 0723487	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  94-14 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

The propriety of an initial 20 percent rating for a ventral 
hernia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active military service from May 1988 to June 
1992.

This appeal arises from a March 1993 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which granted 
service connection and assigned a 10 percent disability 
evaluation for a hiatal hernia, effective February 1, 1994.  
The New York RO subsequently assumed jurisdiction.  

In a March 1995 rating determination, the RO increased the 
evaluation to 30 percent, effective February 1, 1994.

In a September 1997 decision, the Board of Veterans' Appeals 
(Board) granted a 30 percent rating for the gastroesophageal 
narrowing of junction with symptoms of a hiatal hernia prior 
to February 1, 1994.  The issue of an evaluation in excess of 
30 percent for this disability on and after February 1, 1994, 
was remanded to the RO for further development.

In a March 2005 rating determination, the RO assigned a 
separate 20 percent schedular rating for a ventral hernia 
associated with gastroesophageal narrowing of junction with 
symptoms of hiatal hernia, effective from July 1, 1995, with 
a 100 percent rating assigned under 38 C.F.R. § 4.30 from 
April 10 through June 30, 1995.  Thereafter, temporary total 
disability evaluations were assigned from May 28 through July 
31, 1998; October 31 through December 31, 2001; and March 1 
through May 31, 2004.

In July 2005, the Board denied an evaluation in excess of 30 
percent for gastroesophageal narrowing of the junction with 
symptoms of hiatal hernia, on or after February 1, 1994, and 
remanded the issue of entitlement to a higher initial 
evaluation for the ventral hernia.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the July 2005 remand, the Board instructed that the 
veteran be afforded a VA examination to identify the current 
level of impairment resulting from the ventral hernia.

From notes in the treatment records, it appears that the 
veteran was scheduled for the requested examination on August 
26, 2005, but did not appear.  However, there is no notice in 
the file showing that the veteran was notified of the 
scheduled examination.  

In a November 2005 letter, the AMC informed the veteran that 
it had received notice that he had failed to report for the 
August 2005 VA examination.  The AMC asked that the veteran 
contact them within 30 days to set up another appointment.  

In an October 2006 supplemental statement of the case, the 
AMC again noted that the veteran failed to report for the 
August 2005, examination, and found that he had not shown 
good cause for his failure to report.  

In a January 2007 letter to the Board, the veteran noted that 
he had received a letter from the AMC stating that he had 
failed to report for the VA examination in August 2005.  He 
wrote that this assertion was not true.  He stated that he 
had attended every examination that had been requested.  He 
also reported that he had never missed a VA hearing when he 
had been properly notified.  The veteran further noted that 
it was peculiar that the VA examination was supposedly 
scheduled at the Brooklyn VA in August 2005, because he had 
never visited the Brooklyn VA Medical Center (VAMC).  He 
added that he was never informed that the VA examination was 
to take place and that any statement to the contrary was 
completely untrue.  

He requested that if VA wanted or required a current 
examination, that it be scheduled at the North Port or 
Manhattan VAMC and that he be given written notice of the 
appointment.  

Given the veteran's assertion that he did not receive notice 
of the August 2005 examination, the absence of evidence that 
such notice was sent, his statement that he would be willing 
to appear for an examination, and the Board's previous 
finding that such an examination was necessary; further 
efforts are warranted to schedule the VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to determine the current 
severity of his service-connected ventral 
hernia, preferably at the Northport or 
New York (Manhattan) VAMC.  The claims 
folder must be made available to the 
examiner for review.

The examiner should note whether the 
postoperative wound has resulted in a 
large or small hernia, whether the hernia 
is or is not well supported by a belt 
under ordinary conditions, and whether 
there is evidence of a massive, 
persistent ventral hernia with severe 
diastases of recti muscle or extensive 
diffuse destruction or weakening of 
muscular and fascial support of the 
abdominal wall so as to be inoperable.  
The examiner should provide complete 
rationale for any opinions given.

If the veteran fails to report for the 
examination, a copy of the letter 
notifying him of the date, time, and 
place of the scheduled examination should 
be placed in the claims folder.  

2.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



